Citation Nr: 1030312	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-25 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
wrist.

2.  Entitlement to an initial rating higher than 10 percent for 
right knee internal derangement.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

4.  Whether recoupment of special separation benefits is proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).

A September 2005 rating decision granted service connection for 
hearing loss, right ear, and a noncompensable rating was 
assigned, effective March 1, 2005, and service connection was 
denied for arthritis of the right wrist, right knee arthritis, 
and hearing loss, left ear.  In the October 2005 notice letter, 
the Veteran was notified that his compensation benefits were 
being withheld because he had received separation pay upon his 
discharge from service.  In October 2005, the Veteran filed a 
notice of disagreement with regard to the rating assigned, 
service connection issues denied, and compensation benefits 
withheld.  In a July 2006 rating decision, the RO granted 
entitlement to service connection for hearing loss, left ear, 
assigning a noncompensable rating, effective March 1, 2005, and 
right knee arthralgia, assigning a noncompensable rating, 
effective March 1, 2005.  In July 2006, a statement of the case 
was issued pertaining to the issues of entitlement to a 
compensable rating for bilateral hearing loss, entitlement to 
service connection for arthritis, right wrist, and propriety of 
recoupment of special separation benefit pay.  In January 2007, 
the Veteran filed a notice of disagreement with the disability 
rating assigned to right knee arthralgia.  A July 2008 rating 
decision assigned a 10 percent disability rating to right knee 
internal derangement, effective March 1, 2005.  In July 2008, a 
statement of the case was issued pertaining to the rating 
assigned to right knee internal derangement.  A substantive 
appeal was received in July 2008.  

The Veteran presented testimony before a Decision Review Officer 
at the RO in June 2008.  A transcript of that hearing is 
associated with the claims file.  Pursuant to the Veteran's 
request, a hearing before a member of the Board was scheduled for 
October 2008.  A notation associated with the claims file 
indicates that the Veteran did not appear for this hearing.  As 
there is no indication that the Veteran did not receive VA notice 
of the hearing, and he failed to report for the hearing or 
provide an explanation for his absence, and has not requested 
that the hearing be rescheduled, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2009).

The June 2008 claim for a rating higher than 30 percent 
for acute and chronic maxillary sinusitis has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Arthritis of the right wrist was not affirmatively shown to 
have had onset during service; arthritis of the right wrist was 
not manifest to a compensable degree within one year of 
separation from service; and a right wrist condition, to include 
arthritis, first documented after service, is not shown to be 
related to an injury, disease, or event of service origin.

2.  The Veteran's right knee internal derangement is manifested 
by complaints of knee pain, swelling, locking, and giving way; 
normal X-rays; normal right knee extension; and limitation of 
flexion to 71 degrees with discomfort.  Slight recurrent 
subluxation or lateral instability was not demonstrated.

3.  The Veteran has no higher than level of IV hearing acuity in 
the right ear, and level II hearing acuity in the left ear.  

4.  The Veteran received special separation benefits in the 
amount of $30,216.89 upon his separation from service in June 
1992; entitlement to disability compensation was established 
after September 15, 1981.


CONCLUSIONS OF LAW

1.  Arthritis of the right wrist was not incurred in or 
aggravated by service; service connection for arthritis of the 
right wrist may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for an initial compensable rating for bilateral 
hearing loss have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2009); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2009). 

3.  The criteria for an initial rating higher than 10 percent for 
right knee internal derangement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

4.  The recoupment of the Veteran's special separation benefits 
in the amount of $30,216.89, is proper.  10 U.S.C.A. §§ 1174, 
1174a (West 2009); 38 C.F.R. § 3.700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in March 2005, April 2005, and March 2006; rating decisions 
in October 2005 and July 2006; a statement of the case in July 
2006; and a supplemental statement of the case in July 2008.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the Veteran is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the Veteran, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the July 
2008 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  


Service Connection

The Veteran contends that he developed a right wrist disability, 
to include arthritis, as a residual of an injury in service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to 
or the result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

The service treatment records show that in December 1980 the 
Veteran complained of right wrist pain for one day after lifting 
heavy object.  The assessment was slight strain.  In 1987, the 
Veteran suffered a fracture of the distal right radius that was 
repaired with internal fixation.  In February 1988, the Veteran 
complained of right wrist achiness with weather changes.  The 
clinician noted that the fracture was shown to be well-healed 
with no residual problems of the elbow or wrist.  In September 
1989, the Veteran complained of right wrist and elbow pain.  
Examination revealed no abnormalities and the Veteran was 
returned to full duty.  The remainder of the service treatment 
records, to include the May 1992 separation examination report, 
contained no complaints or findings attributable to a right wrist 
disability.  

After service, private treatment records in January 2003, show 
that that the Veteran sustained a forced hyperextension injury to 
both wrist in a motor vehicle accident in November 2002.  The 
Veteran complained of pain in both wrists, greater in the right 
wrist.  The assessment was tendonitis following forced 
hyperextension injury.  The Veteran was treated with cortisone 
injection.  In March 2003 the Veteran complained of right wrist 
pain.  X-rays revealed an old radial fracture with internal 
fixation.  A MRI  showed narrowing of the radial carpal joint and 
possible transjugular fibrocartilage complex tear.  In April 
2003, it was noted that the Veteran continued to have right wrist 
pain probably related to an old injury.  The records show that 
the Veteran reported injuring his right shoulder and fracturing 
vertebrae when he fell from a tree in June 2004.  

On VA examination in August 2005, the Veteran complained of right 
wrist pain with limited motion and decreased grip strength.  The 
Veteran wore a wrist brace.  The examiner noted an in-service a 
history of right radius fracture in 1987, with no residual 
functional limitations noted on post-operative evaluation in 
1988.  The examiner also noted post-service injuries in 2002 and 
2004.  X-rays revealed normal right wrist joint and internal 
fixation of satisfactory healed distal radial shaft fracture.  
The examiner diagnosed status post-right radial fracture with no 
fixation of the right distal fracture with no residuals, and 
right wrist arthralgia.  The examiner opined that it was less 
likely than not that the Veteran's right wrist arthralgia was 
related to in-service injury.  The examiner explained that the 
right wrist condition was consistent with the 2002 hyperextension 
injury, and the 2004 fall.    

At a hearing in June 2008, the Veteran testified that a private 
treating physician opined that arthritis of the right wrist was 
due to the in-service injury.  The Board notes that service 
connection is in effect for residuals of a fracture of the right 
radius.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

While the service treatment records show findings pertaining to 
the Veteran's right wrist, including complaints of pain, an 
assessment of slight strain, on separation examination in May 
1992 the right wrist was evaluated as  normal.  Accordingly, 
those incidents resolved and appear to have been acute and 
transitory in nature because they were not found on separation 
from service.  Thus the service medical records lack the 
combination of manifestations sufficient to identify a chronic 
right wrist disability and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately supported 
by the service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).

After service, treatment for a right wrist disability was noted 
in January 2003, following a forced hyperextension injury to both 
wrist incurred in a motor vehicle accident in November 2002.  The 
absence of documented findings related to the right wrist from 
1992 to 2003, weighs against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).  

To the extent that the Veteran claims continuity of 
symptomatology pertaining to the right wrist after the in-service 
injury and post-service discharge, the Board finds that the 
evidence of continuity fails not only because of the lack of 
documentation, but rather because the Veteran's assertions are 
less credible and less probative and persuasive than the negative 
contemporaneous evidence such as the post-surgical evaluation in 
February 1988, which showed the fracture to be well-healed with 
no residual problems of the wrist, the  normal separation 
examination in 1992, and the fact that the right wrist treatment 
was recorded starting in 2003 in relation to post-service.  
Therefore, the Board finds that continuity of symptomatology is 
not established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the evidence does not show any X-ray evidence of 
degenerative changes of the right wrist that would warrant a 
finding that a compensable level of arthritis manifested within 
one year following the Veteran's separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is competent to describe his symptoms such 
symptoms as right wrist pain, the diagnosis of right wrist 
arthritis, and the medical causation is not subject to lay 
observation.  The determination as to the presence, type, and 
cause of arthritis is medical in nature and not capable of lay 
observation.  The relationship of any current right wrist 
disability to in-service and post-service injuries is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The current diagnosis of right 
wrist disability was based on diagnostic tests, to include X-rays 
of the right wrist.  Therefore, the current right wrist condition 
is not a simple medical condition that a lay person is competent 
to identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current right wrist condition, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  

For this reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to establish onset of the 
Veteran's current right wrist condition in service.  

Also, to the extent that the Veteran relates what he has been 
told by a physician, hearsay medical evidence as transmitted by a 
lay person is inherently unreliable to constitute medical 
evidence and the statements and testimony are not competent 
evidence favorable to the claim.  Robinette v. Brown, 8 Vet.App. 
69 (1995).

On the question of medical causation, VA obtained a medical 
opinion addressing the Veteran's contentions.  However, the 
competent medical evidence does not associate the Veteran's right 
wrist disability to service.  

Significantly, the VA examiner in August 2005, following a review 
of the claims file, to include the service treatment records, an 
examination of the Veteran and clinical testing, the examiner 
diagnosed status post-right radial fracture with no fixation of 
the right distal fracture with no residuals, and right wrist 
arthralgia.  The examiner opined that it was less likely than not 
that the Veteran's right wrist arthralgia was related to in-the 
service injury.  The examiner explained that the right wrist 
condition was consistent with the 2002 hyperextension injury, and 
the 2004 post-service fall.    

Accordingly, the competent medical evidence does not relate the 
Veteran's current right wrist condition, to include arthritis, to 
service; and the evidence does not show arthritis of the right 
wrist that manifested within any applicable presumptive period.  
As such, the criteria for service connection for right wrist 
arthralgia as due to service have not been met and the Veteran's 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss

The rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table 
(Table VI) to determine a Roman numeral designation (I through 
XI) for hearing impairment, based on puretone thresholds and 
controlled speech discrimination testing using the Maryland CNC 
test.  Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing impairment 
of each ear.  38 C.F.R. § 4.85. 

The puretone threshold average as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, the rating may be based solely on 
puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more.  38 C.F.R. § 4.86.

The Veteran contends that he in entitled to an initial 
compensable rating for bilateral hearing loss.

By way of background, a rating decision in September 2005 granted 
service connection for right ear hearing loss and assigned an 
initial noncompensable rating, effective March 1, 2005.  The 
Veteran appealed for a higher rating.  The decision also denied 
service connection for left ear hearing loss.  In a rating 
decision in July 2006, the RO granted service connection for left 
ear hearing loss and assigned an initial noncompensable rating, 
effective March 1, 2005.  The Veteran continued to  appeal for an 
initial higher rating.  

Because of the potential for a separate ratings for a separate 
periods of time based on facts found, the Board will separately 
rate the service-connected bilateral hearing loss based on the VA 
audiological evaluations, dated in August 2005, and June 2008.

On VA examination in August 2005, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 40, 50, 45, and 50; and in the left 
ear were 40, 55, 70, and 65.  The puretone threshold average in 
the right ear was 46 and the average in the left ear was 58.  
Speech discrimination bilaterally was 88 percent in the right ear 
and 100 percent in the left ear.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of II for the right ear 
as the average puretone decibel loss of 46 is in the range of 
between 42 to 49 average pure tone decibel loss, and the speech 
discrimination score of 88 percent is in the range of between 84 
and 90 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 58 is in 
the range of between 58 to 65 average pure tone decibel loss, and 
the speech discrimination scores of 100, which yields a numerical 
designation of  II. 

Audiological testing during this period did not show that the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz to be 55 decibels or more, nor 
the puretone threshold at 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, thus an exceptional pattern of 
hearing impairment is not shown under 38 C.F.R. § 4.86.

Applying the results from Table VI, entering the numeral 
designations of II for the right ear and II for the left ear to 
Table VII yields a disability rating of zero percent under 
Diagnostic Code 6100.  Therefore, the Board finds that a 
compensable rating was not warranted based on this examination.  

On VA Examination in June 2008, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 55, 60, 55, and 55; and in the left 
ear 60, 45, 70, 70.  The puretone threshold average in the right 
ear was 56 and the average in the left ear was 61.  Speech 
discrimination bilaterally was 96 percent.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of I for the right ear 
as the average puretone decibel loss of 56 is in the range of 
between 50 to 57 average pure tone decibel loss, and the speech 
discrimination score of 96 percent is in the range of between 92 
and 100 percent speech discrimination.  However, as the pure tone 
decibel loss in each tested frequencies is 55 or more, an 
exceptional pattern of hearing impairment under 38 C.F.R. § 
4.86(a) is shown, and Table VIa provides a Roman numeral 
designation of IV, which results in the higher Roman numeral than 
Table VI.  

For the left ear, the average puretone decibel loss of 61 is in 
the range of between 58 to 65 average pure tone decibel loss, and 
the speech discrimination scores of 96 percent is in the range of 
between 92 and 100 percent speech discrimination, which yields a 
numerical designation of II. 

Applying the results from Table VI, entering the Roman numeral 
designations of II for the left ear and IV for the right ear, 
TABLE VII still yields a noncompensable disability rating under 
Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions regarding impact 
of his hearing loss on his daily activities, and VA's obligation 
to resolve all reasonable doubt in the Veteran's favor.  However, 
as noted previously, because assignment of disability ratings for 
hearing impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to the 
proper evaluation to assign.  Lendenmann; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the Veteran to the 
regulatory criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  Thus, 
there is no reasonable doubt to be resolved.  The Veteran may 
always advance an increased rating claim if the severity of his 
hearing loss disability should increase in the future.

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render his schedular rating inadequate.  The Veteran's hearing 
loss has been evaluated under the applicable diagnostic code that 
has specifically contemplated the level of occupational 
impairment caused by the disability.  The Board has considered 
the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  In that decision, the Court noted that, unlike the 
rating schedule for hearing loss, the extraschedular provisions 
did not rely exclusively on objective test results to determine 
whether referral for an extraschedular rating was warranted.  The 
Court held that in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

The Veteran reported at the August 2005 VA examination that he 
had difficulty hearing conversation, especially with background 
noise, and voiced similar complaints at his June 2008 VA 
examination.  The evidence, however, does not reflect that the 
Veteran's bilateral hearing loss has caused marked interference 
with employment as he reported current employment and denied 
noise exposure as his current job, and the evidence does not 
reflect frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The preponderance of the evidence is against the assignment of a 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

The Veteran asserts that he is entitled to a disability rating in 
excess of the 10 percent rating assigned for his right knee 
disability.  

Traumatic arthritis is evaluated pursuant to the criteria found 
in Diagnostic Code 5010 of the Schedule, which directs the 
examiner to evaluate traumatic arthritis pursuant to the criteria 
for degenerative arthritis found in Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent and 
10 percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, the provisions 
regarding pyramiding do not preclude the assignment of separate 
ratings for separate and distinct symptomatology where none of 
the symptomatology justifying an rating under one diagnostic code 
is duplicative of or overlapping with the symptomatology 
justifying an rating under another diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran's right knee disability has been 
assigned a 10 percent rating based on limitation of extension 
under Diagnostic Codes 5261 (limitation of extension).  A 
separate rating may also be assigned for limitation of flexion 
under Diagnostic Code 5260.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Under Diagnostic Code 5261, the criterion for a 10 percent rating 
is extension limited to 10 degrees and the criterion for a 20 
percent rating is extension limited to 15 degrees.  Under 
Diagnostic Code 5260, the criterion for a 10 percent rating is 
flexion limited to 45 degrees and the criterion for a 20 percent 
rating is flexion limited to 30 degrees.  

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating may also be provided for instability of the 
knee under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
10 percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 20 
percent rating requires moderate impairment due to recurrent 
subluxation or lateral instability.  In addition, a separate 10 
percent rating may be awarded for the symptomatic removal of 
semilunar cartilage under Diagnostic code 5259; or a separate 20 
percent rating may be awarded for dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion.  VAOPGCPREC 
09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).

On VA examination in August 2005, the Veteran complained of 
progressive right knee pain since an injury in service.  He 
described the pain as constant and rated it as 5/10 in intensity.  
The pain was exacerbated with any inclined stairs or ladder.  The 
Veteran also reported swelling of the right knee lasting up to 3 
months.  He denied locking, sublaxation or dislocation.  There 
was no weakness, fatigue or lack of endurance.  The knee was 
limited by pain.  On physical examination, flexion was to 105 
degrees limited by discomfort, extension was full at zero 
degrees, and there was no abnormal motion.  There was no 
additional limitation of motion with pain.  There was zero to 30 
degrees of flexion with valgus and varus stress tests on the 
medial and lateral collateral ligaments.  Posterior and anterior 
drawer's tests, and McMurray's test were negative.  There were no 
plopiteal masses, or medial or lateral joint tenderness.  There 
was tenderness on palpitation of the right patella, and there was 
slight edema of the right knee.  There was no clear effusion.  X-
rays of the knee revealed no abnormalities.  The examiner 
diagnosed right knee arthralgia with no objective radiologic 
evidence. 

At a personal hearing in June 2008, the Veteran testified that 
his right knee condition prevented him from running, going on 
long walks or engaging in sports.  He stated that his knee 
impaired his performance of work duties as he had a hard time 
climbing stairs.  He stated that he would often fall because his 
knee would give way.  Reportedly, he occasionally wore a knee 
brace.  

On VA examination in June 2008, the Veteran complained of 
swelling and daily achy pain in the right knee joint.  He rated 
the pain as 7/10 in intensity, with flare ups of 8 to 10/10.  The 
Veteran reported daily locking of the knee joint, some 
instability and giving way of the knee.  There was no dislocation 
or sublaxation.  He had difficulty kneeling squatting and 
climbing stairs.  He occasionally wore a brace.  Treatment for 
the knee consisted of pain medication and steroid injection.  On 
physical examination, there was no gross swelling or deformity.  
There was pain in with range of motion associated with gravity 
and against resistance.  Flexion of the knee was to 71 degrees, 
and he had full extension. Varus and valgus stress tests showed 
no abnormal motion.  The anterior and posterior drawer signs were 
negative.  The McMurray's sign was positive and he also had a 
positive grind test.  There was no popping sensation.  There was 
no evidence of joint effusion.  Repetitive range of motion caused 
increased in pain.  There was some lack of endurance, but not 
incoordination.  There was no fatigue or weakness.  The examiner 
noted no discomfort or difficulty with range of motion testing, 
nor effusion, edema, erythema, tenderness, palpable deformities, 
or instability other than what was noted.  X-rays of the knee 
were normal.  The examiner diagnosed  right knee internal 
derangement with stability.  

With regard to a higher rating based on limitation of motion, as 
extension was to zero degrees, the criterion, a higher rating of 
20 percent under Diagnostic 5261 was not demonstrated, even 
considering functional loss due to pain and painful movement.  
With any pain, extension was still not limited such that the 
criteria for a compensable rating for limitation of extension 
were met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As for limitation of right knee flexion, during the period on 
appeal the Veteran demonstrated flexion to at least 71 degrees 
with discomfort.  On VA examination in August 2005, the examiner 
found no additional limitation of motion with pain, and in June 
2008, the examiner noted that repetitive range of motion caused 
increased in pain, and there was some lack of endurance, but not 
incoordination.  As flexion is not limited to 40 degrees, the 
criterion for a separate rating of 10 percent under Diagnostic 
Code 5260 is not demonstrated, considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).

With regard to knee instability, the Veteran did complain of 
giving way of the right knee causing him to fall, daily locking 
and some instability.  Reportedly, he occasionally wore a knee 
brace.  On VA examination in June 2008, McMurray's sign was 
positive and he also had a positive grind test.  However, the 
examiner, having heard these complaints, nevertheless found that 
stability testing failed to show any objective evidence of 
instability in the right knee, as testing of the anterior and 
posterior cruciate ligaments and the medial and lateral 
collateral ligaments all showed normal stability.  Additionally, 
there is no evidence of removal or dislocation of any knee 
cartilage.  Accordingly, in the absence of evidence of recurrent 
subluxation or lateral instability, or removal or dislocation of 
any knee cartilage, the assignment of a separate rating under 
Diagnostic Codes 5257, 5258, or 5259 is not warranted.  The 
evidence also does not show ankylosis, tibia or fibula 
impairment, or genu recurvatum that would warrant any increased 
rating.  38 C.F.R. § 4.71a.

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's right knee disability 
reasonably describes the Veteran's disability level and 
symptomatology, and provides for higher ratings for additional or 
more severe symptoms, which have not been shown.  In this regard, 
there is no evidence that the disability causes unusual factors 
such as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, referral for 
extraschedular consideration is not warranted under 38 C.F.R. § 
3.321(b)(1).

As described above, the criteria for a rating in excess of 10 
percent for right knee internal derangement have not been met, 
and the Veteran's claim is therefore denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recoupment of Special Separation Benefits 

The recoupment of the Veteran's special separation benefits from 
his VA disability compensation is statutorily mandated.  Military 
members are authorized to receive a special separation benefits 
payment under the authority of 10 U.S.C.A. § 1174a.  Such 
payments are governed by 10 U.S.C.A. § 1174(h)(2).  See 10 
U.S.C.A. § 1174(g).  Under 10 U.S.C.A. § 1174(h)(2), a member who 
has received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason of 
his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he is 
entitled under the laws administered by VA, but there shall be 
deducted from that disability compensation an amount equal to the 
total amount of separation pay, severance pay, and readjustment 
pay received, less the amount of Federal income tax withheld from 
such pay.

The implementing regulation provides that where entitlement to 
disability compensation was established on or after September 15, 
1981, a Veteran who has received separation pay may receive 
disability compensation for disability incurred in or aggravated 
by service prior to the date of receipt of separation pay subject 
to recoupment of the separation pay.  Where payment of separation 
pay or special separation benefits under section 1174a was made 
on or before September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of separation 
pay or special separation benefits.  Where payment of separation 
pay or special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of separation 
pay or special separation benefits less the amount of Federal 
income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i).

The VA General Counsel has held that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount of 
special separation benefits received by a former member of the 
armed forces."  See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 
(providing that VA is required to recoup from a Veteran's VA 
disability compensation the amount of non-disability severance 
pay.)

The Veteran's DD Form 214 indicates that upon his discharge from 
service in June  1992, he received special separation benefits in 
the amount of $30,216.89.

In an October 2005 rating decision, the RO granted service 
connection for acute and chronic maxillary sinusitis, and 
assigned a 30 percent disability rating.  The RO also granted 
service conation for residuals of a fracture of the right radius, 
right ear hearing loss, and chronic otitis externa and otitis 
media status post-myrongoplasty in the right and left ears, and 
assigned noncompensable disability ratings, effective March 1, 
2005.  In a July 2006 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective August 19, 2005.  The RO also granted service 
connection for left ear hearing loss, and service connection for 
right knee arthralgia, evaluated as noncompensably disabling, 
effective March 1, 2005.  In October 2005 and November 2006 
notice of decision letters, the RO informed the Veteran that 
while he had been granted service connection and compensable 
evaluations for various disabilities, his VA compensation 
benefits were being withheld because he had received separation 
pay upon his discharge from service. He was advised that after 
the amount was paid back, he would start receiving his full VA 
compensation.

Thereafter, in a rating decision in July 2008, the RO increased 
the Veteran's disability rating for right knee arthralgia to 10 
percent, effective March 1, 2005.  None of the disabilities for 
which service connection was established was based on in-service 
incurrence of a combat related injury.

Thus, entitlement to disability compensation was established 
after September 15, 1981.  Also, special separation benefits were 
paid to the Veteran under 10 U.S.C.A. § 1174a in June 1992, or 
prior to September 30, 1996.  As such, VA is required to recoup 
from the Veteran's compensation the total amount of his special 
separation benefits, which is $30,216.89.  The Board finds that 
the law, as enacted by Congress and implemented by VA regulation, 
has been correctly applied in this case.  The recoupment of the 
Veteran's special separation benefits in the amount of 
$30,216.89, received when he was discharged from service in 1992, 
by withholding in monthly allotment payments of VA disability 
compensation benefits, is required by law.  10 U.S.C.A. § 1174; 
38 C.F.R. § 3.700(a)(5).

Thus, as VA does not have any discretion in the recoupment of the 
special separation benefits, the Veteran has not stated a claim 
upon which relief may be granted, and the claim must be denied 
for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

	



ORDER

Service connection for arthritis of the right wrist is denied.

An initial rating higher than 10 percent for right knee internal 
derangement is denied.

An initial compensable rating for bilateral hearing loss is 
denied. 

The recoupment of special separation benefits by withholding VA 
disability compensation benefits was proper and the appeal is 
denied.



____________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


